

ARCHROCK, INC.


CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”), made this 11th day of May, 2017 is
entered into by Archrock, Inc., a Delaware corporation (the “Company”), and
Donald C. Wayne (the “Consultant”).


WHEREAS, the Company and the Consultant desire to establish the terms and
conditions under which the Consultant will provide services to the Company.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:


1.Services. The Consultant agrees to perform such consulting, advisory and
related services to and for the Company as may be reasonably requested from time
to time by the Company, including, but not limited to, the services specified on
Schedule A to this Agreement. The Consultant also agrees to provide the Company
with related services that may be requested from time to time by the Company.


2.Term. This Agreement shall commence on the date hereof and shall continue
until the first anniversary of such date (such period, as it may be extended or
sooner terminated in accordance with the provisions of Section 4, being referred
to as the “Consultation Period”).


3.Compensation.


3.1    Consulting Fees. The Company shall pay to the Consultant a consulting fee
of $10,000.00 payable monthly, starting in June 2017 and ending in December
2017. Although it is expected that the Consultant will work approximately 10
hours per month, the monthly consulting fee is a fixed amount and shall not be
subject to increase regardless of the number of hours expended in any given
month by the Consultant in the provision of the Services.


3.2    Expenses. The Company shall reimburse the Consultant for all reasonable
and necessary documented out of pocket expenses incurred or paid by the
Consultant in connection with, or related to, the performance of Consultant's
services under this Agreement. The Consultant shall submit to the Company
itemized monthly statements, in a form satisfactory to the Company, of such
expenses incurred in the previous month. The Company shall pay to the Consultant
amounts shown on each such statement within thirty (30) days after receipt
thereof. Notwithstanding the foregoing, the Consultant shall not incur total
expenses in excess of $1000.00 per month without the prior written approval of
the Company.


3.3    Benefits. The Consultant shall not be entitled to any benefits, coverages
or privileges, including, without limitation, health insurance, social security,
unemployment, medical or pension payments, made available to employees of the
Company.


- 1 -
ActiveUS 162050926v.3    



--------------------------------------------------------------------------------




4.    Termination. This Agreement may be terminated prior to the end of the
Consultation Period in the following manner: (a) by either the Company or the
Consultant upon not less than thirty (30) days prior written notice to the other
party; (b) by the non-breaching party, upon twenty-four (24) hours prior written
notice to the breaching party if one party has materially breached this
Agreement; or (c) at any time upon the mutual written consent of the parties
hereto. In the event of termination, the Consultant shall be entitled to payment
for services performed and (subject to the limitation in Section 3.2) for
expenses paid or incurred prior to the effective date of termination that have
not been previously paid. Notwithstanding the foregoing, the Company may
terminate this Agreement effective immediately by giving written notice to the
Consultant if the Consultant breaches or threatens to breach Section 6.


5.Cooperation. The Consultant shall use Consultant's reasonable best efforts in
the performance of Consultant's obligations under this Agreement. The Company
shall provide such access to its information and property as may be reasonably
required in order to permit the Consultant to perform Consultant's obligations
hereunder. The Consultant shall cooperate with the Company's personnel, shall
not interfere with the conduct of the Company's business and shall observe all
rules, regulations and security requirements of the Company concerning the
safety of persons and property.


6.Proprietary Information and Inventions.


6.1    Proprietary Information.


(a)The Consultant acknowledges that Consultant’s relationship with the Company
is one of high trust and confidence and that in the course of Consultant's
service to the Company, Consultant will have access to and contact with
Proprietary Information. The Consultant will not disclose any Proprietary
Information to any person or entity other than employees, directors, officers,
or attorneys of the Company or use the same for any purposes (other than in the
performance of the services) without written approval by an officer of the
Company, either during or after the Consultation Period, unless and until such
Proprietary Information has become public knowledge without fault by the
Consultant.


(b)For purposes of this Agreement, Proprietary Information shall mean, by way of
illustration and not limitation, all information, whether or not in writing,
whether or not patentable and whether or not copyrightable, of a private, secret
or confidential nature, owned, possessed or used by the Company, concerning the
Company's business, business relationships or financial affairs, including,
without limitation, any invention, formula, vendor information, customer
information, apparatus, equipment, trade secret, process, research, report,
technical or research data, clinical data, know-how, computer program, software,
software documentation, hardware design, technology, product, processes,
methods, techniques, formulas, compounds, projects, developments, marketing or
business plan, forecast, unpublished financial statement, budget, license,
price, cost, customer, supplier or personnel information or employee list that
is communicated to, learned of, developed or otherwise acquired by the
Consultant in the course of Consultant's service as a consultant to the Company.


(c)The Consultant's obligations under this Section 6.1 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 6.1, (ii) is generally disclosed to third parties by


- 2 -
ActiveUS 162050926v.3    



--------------------------------------------------------------------------------




the Company without restriction on such third parties, or (iii) is approved for
release by written authorization of an officer of the Company.


(d)The Consultant agrees that all files, documents, letters, memoranda, reports,
records, data, sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Consultant or others, which shall come into Consultant's
custody or possession, shall be and are the exclusive property of the Company to
be used by the Consultant only in the performance of Consultant's duties for the
Company and shall not be copied or removed from the Company premises except in
the pursuit of the business of the Company. All such materials or copies thereof
and all tangible property of the Company in the custody or possession of the
Consultant shall be delivered to the Company, upon the earlier of (i) a request
by the Company or (ii) the termination of this Agreement. After such delivery,
the Consultant shall not retain any such materials or copies thereof or any such
tangible property.


(e)The Consultant agrees that Consultant's obligation not to disclose or to use
information and materials of the types set forth in paragraphs (b) and (d)
above, and Consultant's obligation to return materials and tangible property set
forth in paragraph (d) above extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Consultant.


(f)The Consultant acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Consultant agrees to be bound by all such
obligations and restrictions that are known to Consultant and to take all action
necessary to discharge the obligations of the Company under such agreements.


(g)Nothing in this Agreement prohibits the Consultant from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies or participating in
government agency investigations or proceedings. Neither the Consultant nor the
Company is required to notify the other party of any such communications;
provided, however, that nothing herein authorizes the disclosure of information
the Consultant obtained through a communication that was subject to the
attorney-client privilege. Further, notwithstanding the Consultant's
confidentiality and nondisclosure obligations, the Consultant is hereby advised
as follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the


- 3 -
ActiveUS 162050926v.3    



--------------------------------------------------------------------------------




trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”


7.Other Agreements; Warranty.


7.1    The Consultant hereby represents that, except as the Consultant has
disclosed in writing to the Company, the Consultant is not bound by the terms of
any agreement with any third party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of Consultant's
consultancy with the Company, to refrain from competing, directly or indirectly,
with the business of such third party or to refrain from soliciting employees,
customers or suppliers of such third party. The Consultant further represents
that Consultant's performance of all the terms of this Agreement and the
performance of the services as a consultant of the Company do not and will not
breach any agreement with any third party to which the Consultant is a party
(including, without limitation, any nondisclosure or non-competition agreement)
or any applicable rules of professional conduct, and that the Consultant will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any current or previous
employer or others.


7.2    The Consultant hereby represents, warrants and covenants that Consultant
has the power to enter into this Agreement and that Consultant's performance
hereunder will not infringe upon or violate the rights of any third party or
violate any federal, state or municipal laws.


8.Independent Contractor Status.


8.1    The Consultant shall perform all services under this Agreement as an
“independent contractor” and not as an employee of the Company or legal counsel
to the Company. The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.


8.2    The Consultant shall have the right to control and determine the time,
place, methods, manner and means of performing the services. In performing the
services, the amount of time devoted by the Consultant on any given day will be
entirely within the Consultant's control, and the Company will rely on the
Consultant to put in the amount of time necessary to fulfill the requirements of
this Agreement. The Consultant will provide all equipment and supplies required
to perform the services. The Consultant is not required to attend regular
meetings at the Company. However, upon reasonable notice, the Consultant shall
meet with representatives of the Company at a location to be designated by the
parties to this Agreement.


8.3    In the performance of the services, the Consultant has the authority to
control and direct the performance of the details of the services, the Company
being interested only in the results obtained. However, the services
contemplated by the Agreement must meet the Company's standards and approval and
shall be subject to the Company's general right of inspection and supervision to
secure their satisfactory completion.


8.4    The Consultant shall not use the Company's trade names, trademarks,
service names or service marks without the prior approval of the Company.


- 4 -
ActiveUS 162050926v.3    



--------------------------------------------------------------------------------






8.5    The Consultant shall be solely responsible for all state and federal
income taxes, unemployment insurance and social security taxes in connection
with this Agreement and for maintaining adequate workers' compensation insurance
coverage.


9.Non-Exclusivity. The Consultant retains the right to contract with other
companies or entities for Consultant's professional services without
restriction. The Company retains a right to contract with other companies and/or
individuals for consulting services without restriction.


10.Remedies. The Consultant acknowledges that any breach of Section 6 of this
Agreement shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages alone.
The Consultant agrees, therefore, that, in addition to any other remedy the
Company may have, the Company shall be entitled to enforce the specific
performance of this Agreement by the Consultant and to seek both temporary and
permanent injunctive relief (to the extent permitted by law) Without the
necessity of proving actual damages or posting a bond.


11.Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 11.


12.Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the pima!, and vice
versa.


13.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement; provided, however,
that nothing herein shall be interpreted to eliminate or otherwise modify the
Company's obligation to indemnify Consultant for acts or omissions that occurred
during the Consultant's employment with the Company, as set forth in and subject
to the August 2007 Indemnification Agreement, as amended, by and between the
Company and Consultant, the Company's certificate of incorporation, as amended
and restated, the Company's bylaws, as amended and restated, and any other
rights or obligations arising from Consultant's employment with the Company.


14.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.


15.Non-Assignability of Contract. This Agreement is personal to the Consultant
and the Consultant shall not have the right to assign any of Consultant's rights
or delegate any of Consultant's duties without the express written consent of
the Company. Any non-consented-to assignment or delegation, whether express or
implied or by operation of law, shall be void and shall constitute a breach and
a default by the Consultant.




- 5 -
ActiveUS 162050926v.3    



--------------------------------------------------------------------------------




16.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to any
choice or conflict of law provision or rule that would cause the application of
laws of any other jurisdiction.


17.Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by
Consultant.


18.Interpretation. If any restriction set forth in Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends over too
great a range of activities, it shall be interpreted to extend only over the
maximum range of activities as to which it may be enforceable.


19.Survival. Sections 4 through 19 shall survive the expiration or termination
of this Agreement.


20.Miscellaneous.


20.1    No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
20.2    The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.
20.3    In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.


[Remainder of Page Intentionally Left Blank]


- 6 -
ActiveUS 162050926v.3    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.






















































































 










COMPANY:


ARCHROCK, INC.






By: /s/ D. Bradly Childers
Name: D. Bradley Childers
Title: President and Chief Executive Officer






CONSULTANT:




/s/ Donald C. Wayne
Name: Donald C. Wayne






























SIGNATURE PAGE TO CONSULTING AGREEMENT



--------------------------------------------------------------------------------





SCHEDULE A




DESCRIPTION OF SERVICES




Any area reasonably requested by an executive officer of the Company, including
without limitation, providing assistance in connection with the Company's
transition to a new general counsel and providing background
information/institutional knowledge obtained during Consultant's period of
employment with the Company.




ActiveUS 162050926v.3

